Citation Nr: 0506742	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  94-29 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
shell fragment wound (SFW) of the left shoulder, currently 
rated 30 percent disabling.  

2.  Entitlement to an increased rating for the residuals of a 
SFW of the right shoulder, currently rated 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Frederick Klepp, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from December 1964 to 
December 1967, including combat service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1994 rating determination by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 1996, the appellant and his 
wife appeared and testified at a hearing held at the RO 
before a traveling Board Member who has since retired.  A 
transcript of that hearing is of record.  The appellant 
requested but without explanation failed to appear at the 
appointed place and time for a second hearing before a 
Veterans Law Judge in December 2004.  He has not requested 
that the hearing be rescheduled.

The Board has previously denied appeals seeking increased 
ratings for the appellant's SFWs of both shoulders in 
administratively final decisions entered in January 1989 and 
March 1991.  Subsequent claims seeking higher ratings for 
both shoulders were also denied by the RO in an unappealed 
rating action dated in January 1992.  In March 1993, the 
appellant's attorney requested "reopening and 
reconsideration" of the increased ratings claims based upon 
"clear and unmistakable error in the denial of [the 
appellant's] earlier claim" for increased disability 
benefits for the SFWs of both shoulders.  The attorney did 
not specify which earlier denial of those claims reflected 
clear and unmistakable error (CUE) nor did he specify the 
errors of fact or law reflected by the earlier denials of 
those claims.  

The attorney is therefore advised that a motion to revise a 
Board decision based upon CUE must be in writing, signed by 
the moving party or that party's representative, and satisfy 
certain other, formal requirements.  See 38 C.F.R. 
§ 20.1404(a).  Such a motion must be filed with the Director, 
Management and Administration (01E), Board of Veterans 
Appeals, 810 Vermont Avenue, NW, Washington, D.C. 20420.  
This motion "must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice..."  38 C.F.R. 
§ 20.1404(b).  Likewise, if the appellant seeks to overturn 
the final rating action of January 1992 based upon CUE, he 
must specifically notify the RO in writing of his grounds for 
seeking this relief.  


FINDINGS OF FACT

1.  The residuals of a SFW of the left (minor side) shoulder 
are manifested by limitation of motion; no more than moderate 
injuries to Muscle Groups III and IV; and no neurological 
deficits or bony abnormalities except for a deformity of the 
left scapula; the veteran retains motion of the arm to midway 
between the side and shoulder level.  

2.  The residuals of a SFW of the right (major side) shoulder 
are manifested by 
limitation of motion with no more than slight injury to 
Muscle Group III, no neurological deficit and no bony 
abnormalities; the veteran retains motion of the arm to 
midway between the side and shoulder level.  

3.  SFW scars on both shoulders are superficial, nontender 
and nonadherent; these scars are less than 144 square inches, 
are not deep, unstable, poorly nourished, painful on 
objective demonstration, subject to repeated ulcerations, or 
productive of limited motion or other functional impairment.  


CONCLUSIONS OF LAW

1.  Entitlement to a rating in excess of 30 percent for the 
residuals of a SFW of the left shoulder is not established.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5201 (1993-2004).  

2.  Entitlement to a rating in excess of 20 percent for the 
residuals of a SFW of the right shoulder is not established.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5201 (1993-2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO dated March 11, 1998, May 17, 
2001, and February 27, 2004.  In these letters, the RO 
specifically informed the appellant of the current status of 
his claims and of the evidence already of record in support 
of those claims, and of what the evidence must show in order 
to support the claims.  The appellant was also asked to 
inform the RO of any additional evidence or information which 
he thought would support his claims, so that the RO could 
attempt to obtain this additional evidence for him.  
Moreover, since the veteran was informed of the evidence that 
would be pertinent to his claims and requested to submit such 
evidence or provide the information necessary to enable the 
RO to obtain such evidence, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, and 
extensive VA medical records and a letter from a private 
physician have been obtained.  The appellant has not 
indicated that there is any other relevant private medical 
evidence.  Neither the appellant nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the present claims, and the Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.  

In the present case, the relevant issues were initially 
adjudicated by the RO in 1994, long before the enactment of 
the VCAA in November 2000.  Subsequently, extensive 
notification and evidentiary development were accomplished in 
accordance with the VCAA, and the claims were last 
adjudicated by the RO on a de novo basis in July 2003 after a 
comprehensive VCAA letter was issued in May 2001; another 
VCAA letter was issued in February 2004 without response from 
the appellant or his representative.  There is no indication 
or reason to believe that that the ultimate decision of the 
RO on the merits of these claims would have been different 
had initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that the RO properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  



II.  Factual Background:

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote histories and 
findings pertaining to this disability, except as noted 
below.  

The appellant served on active duty from December 1964 to 
December 1967.  He served in combat in Vietnam and was 
awarded the Purple Heart Medal with one Oak Leaf Cluster.  
Medical examination of the appellant in December 1964, at the 
time of his entry on to active duty, was negative for any 
relevant abnormal clinical findings.  Unfortunately, the 
service medical records are incomplete and do not reflect any 
information concerning the service-connected SFWs of the 
shoulders.  When examined in November 1967, prior to his 
separation from active service, the appellant gave a history 
of injuring his left shoulder in service for which he was 
placed on profile for a time for a "paralyzed nerve" with 
decreased range of motion.  He made no mention of combat 
wounds on this medical examination.  The presence of a scar 
on the right shoulder was noted; however, the upper 
extremities were otherwise clinically evaluated as normal.  
There was no evidence of joint, muscle, or nerve damage 
involving either shoulder at this time.  

The appellant's initial claim seeking VA disability 
compensation benefits was not received until May 1983.  On 
official VA examination of the appellant in June 1983, it was 
reported that he was right-handed.  He gave a history of 
sustaining SFWs of both shoulders in 1965.  There was an 
indistinct scar over the anterior aspect of the right 
shoulder, with a bony irregularity of the lateral end of the 
clavicle; however, the appellant manifested a normal range of 
motion in the right shoulder on this medical examination.  
There was also a small healed scar on the posterior aspect of 
the left shoulder, which demonstrated a full range of motion, 
although with some winging of the left scapula.  No evidence 
of tremors, weakness or edema was found on this examination.  
Neurological evaluation of the appellant at this time 
disclosed no detectable weaknesses; there was mild winging of 
the left scapula; sensory status was completely intact; 
coordination was within normal limits; and reflexes were 
bilaterally equal and active, with no indication of 
pathological reflexes.  

X-ray films of both shoulders taken by VA in June 1983 
revealed metallic fragments over the left shoulder with no 
significant bone or joint abnormalities.  

By rating action dated in August 1983, service connection was 
granted for SFWs of both shoulders based primarily upon the 
appellant's history and the award to him of the Purple Heart.  
Thee residuals of the left shoulder SFW were initially rated 
10 percent disabling; and the right shoulder SFW residuals 
were noncompensably rated initially.  These rating remained 
in effect for many years, and were affirmed by the Board in 
January 1989 and March 1991.  The current claim seeking 
increased ratings was received in 1993.  

Copies of VA medical records from facilities located in 
Gainesville and Jacksonville, Florida, dating from 1987 were 
obtained in connection with the present appeal, as was a copy 
of a February 1989 private medical report.  However, most of 
these are duplicates of records previously considered by the 
Board in its earlier decisions, and, in any event, they do 
not correspond to the time period at issue in the present 
appeal.  See 38 C.F.R. § 3.400(o)(2).  

In January 1993, the appellant was examined on one occasion 
by a private orthopedic surgeon.  The appellant was 
complaining of consistent pain in his neck and left shoulder, 
and he reported that all of his difficulties dated back to a 
SFW of his left shoulder incurred in Vietnam.  On 
examination, the appellant demonstrated tenderness in the 
paracervical region of the neck.  Flexion, lateral bending, 
and extension of the neck were about 65 percent of normal.  
Passive range of motion of the right shoulder joint was 
normal.  Forward flexion of the left shoulder was limited to 
60 degrees, and abduction was accomplished to 75 degrees.  
The appellant had an obvious winged scapula on the left side 
which was quite awkward as far as shoulder movements were 
concerned.  The acromioclavicular (AC) joint was nontender, 
and there was no effusion present at this time.  This 
examiner reported profound weakness of the left upper 
extremity with profound atrophy of the deltoid, pectoral, and 
supraspinatus muscles on the left side.  This examiner 
further believed that the appellant had severe nerve and 
muscle injury of the left upper extremity, although nerve 
tests were not conducted at this time; severe muscle or nerve 
damage stemming from the left shoulder SFW in service has not 
been consistently corroborated on subsequent examinations of 
the appellant.  X-ray films disclosed a deformity of the 
(left?) clavicle and multiple retained foreign bodies.  
Surgical treatment was not expected to relieve the 
appellant's problems, and the examiner stated that, by his 
evaluation, the appellant was 50 percent disabled as far as 
his left shoulder was concerned.  The private examiner's 
evaluation apparently was not based upon VA rating criteria, 
which do not provide for a rating higher than 30 percent for 
a single, minor side shoulder unless there is unfavorable 
ankylosis (40 percent), or severe impairment of the humerus 
(40-70 percent), or severe muscle damage to Muscle Groups III 
and IV (combined 40 percent), none of which the appellant 
has.  

VA X-ray films of the left shoulder taken in May 1993 
disclosed a metallic fragment above the head of the humerus, 
but no other abnormality.  X-ray studies of the right 
shoulder at this time revealed no abnormalities.  A VA 
arthrogram of the left shoulder also dating from May 1993 
disclosed small shrapnel fragments in the rotator cuff area, 
but no demonstrable tear of the rotator cuff itself.  The VA 
orthopedic specialist who regularly treated the appellant 
reported in May 1993 that the appellant could not abduct the 
left shoulder beyond 80 degrees, and that there was now 
persistent pain.  

In April 1994, at the request of the appellant, this same VA 
orthopedic specialist conducted a range of motion survey of 
both shoulders.  Unfortunately, because the appellant 
insisted on holding a five-pound weight in his hands while 
being tested, this evaluation produced information which is 
essentially meaningless for any rating based upon limitation 
of motion, although it did demonstrate the weakness and 
fatigue of which the appellant complained.  The examiner 
estimated that the appellant demonstrated 40 percent less 
power in some of the left shoulder movements when compared to 
the normal right side.  

At the June 1996 hearing held at the RO, the appellant 
testified that he still did not have a full range of motion 
in his left shoulder: he could only abduct the left arm to 
shoulder level, and forward flex it somewhat higher.  He was 
no longer receiving regular treatments from VA for his left 
shoulder complaints; he estimated that it had been three 
months since his last VA appointment.  He was taking pain 
pills and using an ointment prescribed for his left shoulder.  
He testified that he was currently employed as a gas station 
attendant because his boss understood his physical 
limitations and did not expect him to lift heavy objects such 
as trash cans.  The appellant's wife testified that he had 
been turned down for other jobs because of his left shoulder 
problems.  

On a VA outpatient visit in December 1996, it was reported 
that the left shoulder exhibited decreased abduction, but the 
nerves were grossly intact.  In March 1998, it was reported 
that the appellant demonstrated a full range of motion with 
no weakness in his left shoulder; the clinical impression at 
this time was of an injury syndrome.  

The appellant was accorded a VA joints examination in March 
1999.  He reported that he was still employed as a full-time 
gas station attendant, and that he utilized over-the-counter 
medications to relieve the ache and discomfort affecting his 
shoulders.  He also noted an occasional swelling in the upper 
extremities, and a lack of endurance was described and 
present.  Physical examination of the appellant's right 
shoulder disclosed a normal, full range of motion, with no 
muscular atrophy and no pain to palpation noted.  
Neurological examination of the right shoulder was within 
normal limits at this time.  There was an irregular right 
anterior scar overlying the clavicle which was 1.5 inches in 
length; it was nontender and nonadherent.  A one-inch 
posterior scar was also present overlying the area of the 
right AC joint.  

Physical examination of the left shoulder in March 1999 
revealed a prominence on the AC joint and left supraspinatus 
muscular atrophy.  Forward flexion of the (left) shoulder was 
to 110 degrees, and abduction was to 90 degrees.  There was 
full internal and external rotation to 90 degrees.  There was 
no pain to palpation exhibited on this examination of the 
left shoulder.  X-ray studies of the left shoulder showed a 
small; metallic foreign body at the upper articular margin of 
the humerus; no other bone or joint abnormality was present.  

Neurological examination of the appellant in March 1999 was 
within normal limits, with no pain on palpation or swelling 
present.  Sensation and reflexes were intact throughout.  No 
numbness of the hands, wrists, forearms, elbows, or shoulders 
was noted at this time.  The VA examiner opined that the 
limited motion in the left shoulder appeared to be of a 
rotator cuff origin.  There was no muscular or nerve injury 
that this examiner was able to specifically detect 
externally, other than that of the rotator cuff on the left 
side where there was supraspinatus muscle atrophy.  

The appellant was accorded a VA neurological examination in 
April 1999.  He complained of  weakness and numbness in the 
left shoulder since the injury in service and of very mild 
weakness of the right shoulder.  The VA examiner (whose 
qualifications are not set forth) reported definitely marked 
atrophy of the left supraspinatus and left infraspinatus 
muscles, and winging of the left scapula; mild to moderate 
atrophy of the left deltoid muscle was also noted.  Strength 
of the left deltoid, pectoral, supraspinatus and 
infraspinatus muscles were all 4/5, whereas the right deltoid 
was 5-/5, and the right pectoral, supraspinatus and 
infraspinatus were all 5/5.  The biceps, triceps, 
brachioradialis, and pronator and supinator muscles were all 
5/5.  No atrophy of the hand muscles was noted, and hand grip 
strength was 5/5 bilaterally.  There were positive tenderness 
and muscle spasm noted in the left cervical paravertebral 
region, with a slightly decreased range of motion noted on 
left cervical lateral flexion.  Sensory examination was 
intact.  A decreased range of motion was also noted on 
flexion and abduction of the left shoulder girdle, and it was 
reported that the appellant was currently being followed at a 
VA clinic.  Diagnoses on this examination included bilateral 
shoulder muscle injury; atrophy and weakness of the muscles 
of the left shoulder; mild right deltoid atrophy; and post-
traumatic neuralgia of the left arm and shoulder.  

In January 2001, the appellant was accorded a comprehensive 
VA peripheral nerve examination.  The appellant gave a 
history of a left rotator cuff tear in service in addition to 
the left shoulder SFW, which is not reflected by the service 
medical records or by the May 1993 VA arthrogram.  He also 
gave a history of progressive weakness and pain in the left 
shoulder, with postservice injuries to the left hand and 
forearm, and with no deterioration over the last five years.  
He had been employed in the construction industry for several 
years after service, then worked as a landscaper-foreman 
until about 10 years ago; currently, he was employed pumping 
gas which he managed without difficulty.  Physical 
examination disclosed a small 3-centimeter (cm) scar on the 
back of the right shoulder, and a 4-cm scar on the front of 
the left shoulder at the clavicle.  According to this VA 
examiner, there was no evidence of neurological disability 
found on examination of the appellant's arms; no evidence of 
paresis, sensory loss, neuropathy, radiculopathy, or 
myelopathy; and, after reviewing the claims file, no evidence 
of recent deterioration in the appellant's condition.  

The appellant was also accorded a VA joints examination in 
January 2001.  He claimed that he underwent surgery in 
service after a left shoulder injury, but no surgery on the 
right shoulder.  (Earlier, on a VA examination in March 1990, 
the appellant had indicated that some shell fragments were 
removed from his right shoulder during service, but he made 
no mention of left shoulder surgery at that time.  A similar 
history was given by the appellant on a VA outpatient visit 
in April 1997.)  Physical examination of the right shoulder 
in January 2001 disclosed a nontender scar, two inches by 
three inches, in the anterior aspect of the right shoulder.  
There was no edema associated with this scar.  Abduction and 
elevation of the right shoulder were to 150 degrees; 
extension was from 0 degrees to 75 degrees; flexion and 
elevation were normal, as were internal and external 
rotation.  All of these right shoulder movements were free of 
pain.  

The left shoulder also demonstrated a slightly limited range 
of motion in January 2001: flexion and elevation were to 
150 degrees, abduction was to 90 degrees, and extension was 
from 0 degrees to 75 degrees.  All of these movements were 
accompanied by pain.  There was also a 1.5-inch scar noted on 
the posterior aspect of the left shoulder which was nontender 
and not associated with any edema.  X-ray studies at this 
time disclosed two lucencies on the right humerus, and a 
metallic density in the left shoulder; there was no X-ray 
evidence of fracture, dislocation, or arthritis in either 
shoulder.  

VA outpatient treatment records dating up to 2000 are also of 
record.  These reflect ongoing treatments for multiple 
medical problems, including continuing complaints by the 
appellant of pain and weakness in his left shoulder for which 
the appellant took pain medication.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation....Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  

The Rating Schedule provides that limitation of shoulder 
motion at the shoulder level will be rated 20 percent 
disabling on both the major and minor sides.  A limitation of 
shoulder motion to midway between the side and shoulder level 
will be rated 20 percent disabling on the minor side and 
30 percent disabling on the major side.  Finally, a 
limitation of shoulder motion to 25 degrees from the side 
will be rated 30 percent disabling on the minor side, and 
40 percent disabling on the major side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

Malunion of the scapula or clavicle will be rated 10 percent 
disabling on either the major or minor side, or it may be 
rated based upon the impairment of function of the contiguous 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2004) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The appellant has consistently manifested some limited motion 
in his left shoulder: generally, most movements of the left 
shoulder were not limited to less than 75 degrees, although 
there was one report by a private physician in March 1993 of 
flexion being limited to only 60 degrees.  Under the VA 
rating criteria, this degree of limited motion in the minor 
side shoulder is consistent with a 20 percent rating under 
Diagnostic Code 5201 of the Rating Schedule.  In view of the 
appellant's objectively demonstrated pain in the left 
shoulder, together with weakness and fatigue on repeated use, 
the RO has assigned a 30 percent rating for the left shoulder 
after consideration of the provisions of 38 C.F.R. §§ 4.40 
and 4.45, and of the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  This is the maximum schedular rating for limited 
motion of the minor shoulder in the absence of unfavorable 
ankylosis, which is not present.  

The right shoulder has consistently been reported to be less 
disabled than the left.  For example, on the March 1999 VA 
examination, the right shoulder demonstrated a normal, full 
range of motion without pain.  Subsequently, on the VA 
examination in January 2001, abduction and elevation of the 
right shoulder were limited to 150 degrees, and extension was 
to only 75 degrees, again without any objective demonstration 
of pain.  Even considering the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, and the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the current 20 percent rating for the right 
shoulder is certainly generous.  

The Rating Schedule also provides that an injury to Muscle 
Group III, the intrinsic muscles of the shoulder girdle, 
including the pectoralis major and deltoid muscles, will be 
rated at the noncompensable level for a slight injury; as 
20 percent disabling for a moderate injury; as 30 percent 
disabling for a moderately severe injury; and as 40 percent 
disabling for a severe injury to Muscle Group III.  38 C.F.R. 
§ 4.73, Diagnostic Code 5303.  

The Rating Schedule also provides that an injury to Muscle 
Group IV, the intrinsic muscles of the shoulder girdle, 
including the supraspinatus and infraspinatus muscles, will 
be rated at the noncompensable level for a slight injury; as 
10 percent disabling for a moderate injury; as 20 percent 
disabling for a moderately severe injury; and as 30 percent 
disabling for a severe injury to Muscle Group III.  38 C.F.R. 
§ 4.73, Diagnostic Code 5304.  

On and after July 3, 1997, 38 C.F.R. § 4.56 provides that 
slight muscle disability is found where there has been a 
simple wound of the muscle without debridement or infection.  
Clinical examination would disclose the absence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue 
would be present.  Moderate muscle disability is found where 
there has been a through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
There must be indications of some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Moderately severe muscle disability is found 
where there has been through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  There must be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
the sound side must demonstrate positive evidence of 
impairment.  With severe muscle disability, there is evidence 
of wide damage to muscle groups in the missile track.  There 
must be indications on palpation of loss of deep fascia or 
muscle substance, or soft, flabby muscles in the wound area.  
There must be severe impairment of function, that is, 
strength, endurance and coordination, of the involved muscle 
group.  In addition, X-ray evidence of minute multiple 
scattered foreign bodies, or visible evidence of atrophy, may 
indicate a severe muscle disability.  38 C.F.R. § 4.56 
(2004).  

Prior to July 3, 1997, 38 C.F.R. § 4.56 provided that slight 
muscle disability is found where there has been a simple 
wound of the muscle without debridement, infection or effects 
of laceration.  Clinical examination would disclose the 
presence of a minimum scar, and slight, if any, evidence of 
fascial defect, atrophy, or impaired tonus.  No significant 
impairment of function and no retained metallic fragments 
would be present.  Moderate muscle disability is found where 
there has been through and through or deep penetrating wounds 
of relatively short track from a single bullet, small shell 
or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  Clinical examination would disclose the presence 
of entrance and (if present) exit scars that are linear or 
relatively small and so situated as to indicate relatively 
short track of missile through muscle tissue.  There must be 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  Moderately severe muscle 
disability is found where there has been through and through 
or deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
cicatrization.  Clinical examination would disclose entrance 
and (if present) exit scars that are relatively large and so 
situated as to indicate track of missile through important 
muscle groups.  There must be indications on palpation of 
moderate loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance of muscle groups involved compared 
with the sound side must demonstrate positive evidence of 
marked or moderately severe loss.  A severe disability 
evaluation requires extensive ragged, depressed, and adherent 
scars of skin so situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance, with soft or flabby muscles in wound 
area.  Muscles do not swell and harden normally in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements show positive 
evidence of severe impairment of function.  38 C.F.R. § 4.56 
(1997).  

The incomplete service medical records do not evidence more 
than slight injuries as a result of the SFWs incurred in 
service.  At the time of his separation from active service, 
only a superficial scar on the right shoulder was noted, and 
there was no indication at that time of any muscle injuries 
at all.  Based upon the evidence of record at the present 
time, it does not appear to the Board that the SFWs incurred 
in service have resulted in more than moderate injury to 
Muscle Groups III and IV on the left side under either the 
old or the new criteria, as set forth above.  Thus, there is 
no evidence of a through-and-through wound or a deep 
penetrating wound in service, or of a relatively large 
entrance wound; nor is there service department or other 
records of prolonged hospitalization for the treatment of the 
wound, as required for a finding of a moderately severe 
muscle injury under either the old or new criteria.  Even so, 
some of the current muscle damage has been attributed by some 
medical examiners to a rotator cuff injury for which service 
connection has never been claimed or established and which 
was not present as late as the VA arthrogram in May 1993.  
Nevertheless, moderate injuries to Muscle Groups III and IV 
on the left would combine under 38 C.F.R. § 4.25 to no more 
than the current 30 percent rating.  A higher rating would 
not be possible without resort to pyramiding.  See 38 C.F.R. 
§ 4.14.  

Likewise, the evidence does not indicate the presence of more 
than slight muscle injury to the right deltoid (Muscle Group 
III) as a result of the SFW to the right shoulder, which is 
noncompensable under the Rating Schedule.  Thus, the current 
20 percent rating based upon limited and painful motion 
represents the highest rating possible without resort to 
pyramiding.  

Although some VA and private medical examiners have reported 
an impression of significant nerve injuries secondary to the 
SFWs incurred in service, this is not consistent with the 
service medical records nor with the results reported on the 
March 1999 VA examination and on the comprehensive January 
2001 VA neurological examination of the appellant, which 
found no evidence of neurological impairment in the 
appellant's arms.  A schedular rating based upon neurological 
impairment is not appropriate at this time.  

Under the rating criteria in effect prior to August 30, 2002, 
superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805 (2002).

The rating criteria which became effective August 30, 2002, 
provide that superficial scars which are painful on 
examination or are unstable (frequent loss of skin over the 
scar) warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804.  Superficial scars that do 
not cause limited motion warrant a 10 percent evaluation if 
they involve an area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  
Scars that are deep or that cause limited motion warrant a 10 
percent evaluation if the area or areas of involvement 
exceeds 6 square inches (39 sq. cm.) or a 20 percent 
evaluation if the area or areas of involvement exceeds 12 
square inches ( 77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic 
Code 7801.  Otherwise, rate based upon the limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  

The scars on both shoulders which have resulted from the 
service-connected SFWs are superficial in nature, nontender 
and nonadherent.  They do not involve an area of more than 
144 square inches, they are not deep, unstable, poorly 
nourished, painful on objective demonstration, subject to 
repeated ulcerations, or productive of limited motion or 
other functional impairment.  Accordingly, these scars do not 
warrant separate, compensable ratings under either the old or 
the new rating criteria.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher schedular evaluation for either of the 
disabilities at issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the 
impairment of the appellant's earning capacity due to the 
disabilities at issue.  The veteran has not required frequent 
hospitalization for these disabilities and the manifestations 
of these disabilities are not in excess of those contemplated 
by the schedular criteria.  Therefore, referral of this case 
for extra-schedular consideration is not in order.  See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  




ORDER

A rating in excess of 30 percent for the residuals of a SFW 
of the left shoulder is denied.  

A rating in excess of 20 percent for the residuals of a SFW 
of the right shoulder is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals


 Department of Veterans Affairs


